     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 1 of 25 Page ID #:568




1     NICOLA T. HANNA
2     United States Attorney
      BRANDON D. FOX
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (CBN 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
7       312 North Spring Street, 14th Floor
        Los Angeles, California 90012
8       Telephone: (213) 894-6166
9       Facsimile: (213) 894-0142
        E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                            WESTERN DIVISION
15                                ) NO. CV 18-1023 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                )
               Plaintiff,         )
17                                ) GOVERNMENT’S MEMORANDUM
                      vs.         ) IN REPLY TO CLAIMANT’S
18                                ) OPPOSITION TO MOTION TO
      APPROXIMATELY 279,808       ) STRIKE CLAIM AND ENTER
19    ALUMINUM STRUCTURES IN THE )) DEFAULT; DECLARATION OF
      SHAPE OF PALLETS,           ) AUSA STEVEN R. WELK
20
               Defendants.        )
21                                )
                                  )
22    PERFECTUS ALUMINUM, INC.,   )
                                  )
23                                )
               Claimant.          )
24                                )
25
26
27
28
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 2 of 25 Page ID #:569




1                                            TABLE OF CONTENTS
2                                                                                                                    PAGE
3     TABLE OF AUTHORITIES .................................................................................... ii
4     I.      INTRODUCTION ........................................................................................... 1
5     II.     RELEVANT PROCEDURAL HISTORY AND STATUS OF THE
              CLAIMANT/DEFENDANTS ......................................................................... 4
6
              A.       The Related Actions and Liu Indictment .............................................. 4
7
              B.       The Motions to Strike ............................................................................ 7
8
              C.       The Claimant/Defendants ...................................................................... 9
9
                       1.       Doubleday ................................................................................... 9
10
                       2.       Production ................................................................................. 10
11
                       3.       Perfectus.................................................................................... 10
12
                       4.       Scuderia .................................................................................... 11
13
                       5.       Von Karman .............................................................................. 11
14
      III.    ARGUMENT ................................................................................................. 11
15
              A.       Claimant/Defendants Fall Exactly Within the Scope of
16
                       Claimants That Congress Intended to Bar in Enacting the
17                     Fugitive Disentitlement Doctrine ........................................................ 11
18            B.       The Claims of Doubleday and Perfectus Are Also Properly
19                     Stricken Based on Their Corporate Status .......................................... 19
20    IV.     CONCLUSION.............................................................................................. 21
21
22
23
24
25
26
27
28
                                                                 i
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 3 of 25 Page ID #:570




1                                        TABLE OF AUTHORITIES
2     CASES                                                                                                 PAGE
3     Comm. For Idaho’s High Desert, Inc. v. Yost,
4       92 F.3d 814 (9th Cir. 1996) ............................................................................... 19

5     Conforte v. Commissioner of Internal Revenue,
        692 F.2d 587 (9th Cir. 1982) ............................................................................. 13
6
7     Degen v. United States,
        517 U.S. 820 (1996) .................................................................................... 13-14
8
      J&J Sports Prod., Inc v. Humphries Enterprises, LLC,
9
        715 F. Supp. 2d 71 (D.D.C. 2010) .................................................................... 20
10
      Moofly Prods., LLC v. Favila,
11      2013 WL 12114416 (C.D. Cal Nov. 25, 2013) ................................................. 20
12
      Sierra Ass’n for Environment v. F.E.R.C.,
13       744 F.2d 661 (9th Cir. 1984) ............................................................................. 19
14    Smith v. United States,
15      94 U.S. 97 L.Ed. 32 (1876) ............................................................................... 13
16    Southern California Darts Ass’n v. Zaffina,
17      762 F.3d 921 (9th Cir. 2014) ............................................................................. 19

18    United States v. $6,190 in U.S. Currency,
        581 F.3d 881 (9th Cir. 2009) ............................................................................. 17
19
20    United States v. $6,976,934.65 Plus Interest,
        478 F. Supp. 2d 30 (D.D.C. 2007) .................................................. 12, 13, 14, 15
21
      United States v. $6,976,934.65 Plus Interest,
22
        554 F.3d 123 (D.C. Cir. 2009) .......................................................................... 14
23
      United States v. All Asset Listed in Attachment A,
24      89 F. Supp. 3d 813 (E.D. Va. 2015) .................................................................. 16
25
      United States v. Any & All Funds on Deposit . . . at HSBC PLC,
26      87 F. Supp. 3d 163 (D.D.C. 2015) .............................................................. 16, 17
27    United States v. Real Property . . . Tulsa, Oklahoma,
28      185 F. Supp. 3d 1288 (N.D. Okla. 2016) .......................................................... 16
                                                             ii
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 4 of 25 Page ID #:571




1     United States v. Technodyne,
        753 F.3d 368 (2d Cir. 2014) .............................................................................. 18
2
3
      FEDERAL STATUTES
4
      28 U.S.C. § 2466 ............................................................................................ passim
5
      28 U.S.C. § 2466(a) ....................................................................................... passim
6
      28 U.S.C. § 2466(b) ....................................................................................... passim
7
8
      STATE CASES
9
      Cadle Co. v. World Wide Hospitality Furniture, Inc.,
10      144 Cal. App. 4th 504 (2006) ............................................................................ 20
11
12
      STATE STATUTES
13    California Revenue & Tax Code § 23301 ................................................................ 9
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              iii
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 5 of 25 Page ID #:572




1           I.     INTRODUCTION
2           The government hereby replies to the opposition of Claimant/defendants to
3     the government’s motions to strike claims and enter default. For the reasons set
4     out in the government’s original moving papers and this consolidated reply, the
5     motions should be granted.
6           The instant action is one of five related civil forfeiture actions (the “Related
7     Actions”) that arise from the same general universe of facts.1 There is a single
8     corporate claimant in each of the Related Actions, and each of those corporate
9     claimants is also a named defendant in a related criminal prosecution entitled
10    United States v. Liu, et al., CR 19-282 RGK (“Liu”). Each of the
11    claimant/defendants has refused to appear in Liu, and is currently subject to a
12    standing civil contempt order issued by the Honorable Judge R. Gary Klausner, the
13    Judge before whom Liu is pending.2 The sanctions currently owed collectively by
14    the claimant/defendants pursuant to the two Contempt Orders, through November
15    27, 2019, total $356,000.00. By the date of the hearing on these motions, the
16
      1
17     The five Related Actions are: United States v. Real Property Located at 1001 S.
      Doubleday Avenue, Ontario, California, EDCV 17-1873 DMG (SPx) (Claimant –
18    1001 Doubleday, LLC (“Doubleday”)); United States v. Approximately 279,808
19    Aluminum Structures in the Shape of Pallets, CV 18-1023 DMG (SPx) (Claimant -
      Perfectus Aluminum, Inc. (“Perfectus”)); United States v. Real Property Located at
20
      10681 Production Avenue, Fontana, California, EDCV 17-1872 DMG (SPx)
21    (Claimant – 10681 Production Avenue, LLC (“Production”)); United States v. Real
22    Property Located at 14600 Innovation Drive, Riverside, California, EDCV 17-
      1875 DMG (SPx) (Claimant – Scuderia Development, LLC (“Scuderia”)); and
23    United States v. Real Property Located at 2323 Main Street, Irvine, California,
24    SACV 17-1592 DMG (SPx) (Claimant – Von Karman-Main Street, LLC (“Von
      Karman”)).
25
      2
26      There are two such orders, the first entered against Perfectus and Scuderia on
27    September 19, 2019, and the second entered against Doubleday, Production and
      Von Karman on October 7, 2019. See exhibits D and E to the Declaration of
28    AUSA Steven R. Welk (“Welk Decl.”).
                                                1
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 6 of 25 Page ID #:573




1     cumulative total, which is currently accruing at the rate of $20,000 per day ($4,000
2     per day for each of the five claimant/defendants), will increase by $320,000.00, for
3     a total of $676,000.00. Notwithstanding these facts, each claimant/defendant
4     asserts that it is “entitled to file a claim to the defendant property” and “defend
5     [itself] against” the forfeiture of that property in this Court, despite clear federal
6     law – and basic common sense – that compels the opposite conclusion.
7           In the interests of brevity and clarity, the government files this consolidated
8     reply in all five of the Related Actions, identical except for the captions.3 In each
9     of the five motions to strike, the government relied upon one or more of three
10    separate bases: first, that the corporate claimant/defendant was barred from
11    proceeding in the action because it was suspended or forfeited by the California
12    Secretary of State, and was therefore ineligible to litigate in this Court (an
13    argument that still applies to claimant/defendants Doubleday and Perfectus);
14    second, that each claimant/defendant was ineligible to litigate in this Court because
15    it was not adequately represented by counsel (an argument that now appears to be
16    moot, as each of the claimant/defendants is now represented by counsel who
17    acknowledges his or her status as such); and third, that despite having subjected
18    itself to the jurisdiction of this Court by appearing in one of the Related Actions,
19    each claimant/defendant’s simultaneous refusal to submit to the jurisdiction of
20    Judge Klausner in Liu – even in the face of Judge Klausner’s entry of civil
21    contempt orders resulting in hundreds of thousands of dollars in sanctions against
22    it – justifies the striking of the claims of the claimant/defendants pursuant to the
23    fugitive disentitlement doctrine articulated in 28 U.S.C. § 2466, which bars
24
      3
       References in this consolidated reply to the record in the respective Related
25    Actions are set out mostly in footnotes, with each action identified by the
26    abbreviated name of the claimant/defendant in that action, followed by the docket
27    number and page number of the document being referenced. For example, the
      opposition brief filed by Doubleday in CV 17-1873 would be referenced as
28    “Doubleday DN 51-1,” followed by a page reference, as appropriate.
                                                  2
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 7 of 25 Page ID #:574




1     fugitives from defending against civil judicial forfeiture claims while
2     simultaneously refusing to submit to the jurisdiction of a court in which they have
3     been charged criminally for related conduct.
4           As explained below, there are specific, material facts relevant to the
5     government’s motions that are undisputed by the claimant/defendants, or not
6     reasonably subject to dispute. For example, one of the five (Doubleday) is a
7     Delaware corporation that remains in forfeited status in California as of November
8     27, 2019. See exhibit A to the Welk Decl. Another of the five (Perfectus) is a
9     California corporation that, as of November 27, 2019, is in “SOS Suspended”
10    status. See exhibit B to the Welk Decl. All five of the claimant/defendants have
11    been adjudged by Judge Klausner to be in contempt of court for knowingly and
12    willingly evading his jurisdiction in Liu and refusing to appear to answer the
13    charges brought against them in the Liu Indictment. See exhibits C, D and E to the
14    Welk Decl. Notably, the claimant/defendants do not deny that they are defendants
15    in Liu or that they are subject to either the September 19 Contempt Order or the
16    October 7 Contempt Order. None of the claimant/defendants has challenged the
17    Contempt Orders against it.
18          In addition, each of the four claimant/defendants in the real property cases
19    (that is, all except Perfectus) are in default on the property taxes owed on the
20    defendant properties for tax years 2017 and 2018, in the total amount of
21    $4,813,739.40. See exhibits F, H, J and L to the Welk Decl.4 What these figures
22    demonstrate is that the claimant/defendants stopped paying the property taxes on
23    the defendant real properties upon the commencement of the Related Actions. In
24    short, since at least 2017, and continuing through the present date, the
25
      4
26      An additional $2,235,685.54, attributable to property taxes on the four defendant
27    real properties for tax year 2019 will be delinquent if not paid by December 10,
      2019, three days before the hearing on these motions. See exhibits G, I, K and M
28    to the Welk Decl.
                                                3
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 8 of 25 Page ID #:575




1     claimant/defendants have engaged – and continue to engage - in a lengthy and
2     continuous effort to exploit every possible benefit of their corporate status, while
3     simultaneously avoiding all of the resulting legal obligations. The government has
4     reason to believe that at least some of the defendant real properties are being rented
5     by the claimant/defendant, and that claimant/defendants are collecting rent,
6     generating substantial income while their refusal to pay property taxes chips away
7     at the equity of the properties.
8           In their opposition briefs, the claimant/defendants are reduced to
9     wordsmithing, seeking to graft a limitation onto the plain language of the statutory
10    fugitive disentitlement doctrine (28 U.S.C. § 2466(b)) that simply is not there, and
11    which, if adopted by this Court, would have the effect of eviscerating the doctrine.
12    As explained below, their argument rests upon an unjustified, restrictive reading of
13    the plain language of § 2466(b), and misconstrues the judicial authority relied upon
14    in support of their argument.
15          II.    RELEVANT PROCEDURAL HISTORY AND STATUS OF THE
16                 CLAIMANT/DEFENDANTS

17                 A.     The Related Actions and Liu Indictment
18          The Related Actions were commenced on September 14, 2017 (Doubleday,
19    Production, Scuderia and Von Karman) and February 7, 2018 (Perfectus).5 The
20    respective claimant/defendants filed their claims on October 3, 2017 (Production),
21    October 18, 2017 (Doubleday, Scuderia and Von Karman), and March 16, 2018
22    (Perfectus).6 No other claims were filed in any of the Related Actions. The Court
23    ordered the actions stayed on February 26, 2018 (Doubleday, Production, Scuderia
24
      5
       Doubleday DN 1; Perfectus DN 1; Production DN 1; Scuderia DN 1; and Von
25    Karman DN 1.
26
      6
27     Doubleday DN 13; Perfectus DN 18; Production DN 13; Scuderia DN 12; and
      Von Karman DN 13.
28
                                                4
     Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 9 of 25 Page ID #:576




1     and Von Karman) and April 10, 2018 (Perfectus) pursuant to stipulations of the
2     parties, due to what was, at the time, an ongoing criminal investigation of the
3     conduct described in the complaints.7
4           The Liu Indictment, which named each of the claimant/defendants as a
5     defendant, was filed under seal on May 7, 2019, and was unsealed on July 30,
6     2019. The government thereafter served a Liu summons on each of the
7     claimant/defendants, each of which failed to appear for its initial appearance. The
8     government sought relief from Judge Klausner for that failure and, on September
9     12, 2019, Judge Klausner found that claimant/defendants Perfectus and Scuderia
10    were in contempt of court. See Welk Decl., exhibit C.
11          Judge Klausner issued a further order in Liu on September 19, 2019 (the
12    “September 19 Contempt Order”), in which he found that Perfectus and Scuderia
13    (a) were properly served with summonses to appear; (b) failed to appear for their
14    initial appearance; (c) were thereafter ordered to show cause why they should not
15    be adjudged in contempt; (d) failed to either respond to the order to show cause or
16    appear for the hearing on said order; (e) that the government had shown by clear
17    and convincing evidence that Perfectus and Scuderia had violated a court order by
18    failing to appear; and (f) ordering civil contempt sanctions against Perfectus and
19    Scuderia, which would begin to accrue on September 21, 2019, and would increase
20    every day until said claimant/defendants “schedule[d] and appear[ed] before the
21    Court for arraignment on the Indictment.” See Welk Decl., exhibit D.
22          The September 19 Contempt Order provided for initial sanctions of $2,000
23    per day against each of Perfectus and Scuderia, beginning two days after entry of
24    the Order (or September 21, 2019), and increasing to $4,000 per day beginning
25    four weeks after the initial accrual date. Four weeks from September 21, 2019 was
26    October 19, 2019. Neither Perfectus nor Scuderia has scheduled or appeared for
27    7
       Doubleday DN 24; Perfectus DN 23; Production DN 32; Scuderia DN 23; and
28    Von Karman DN 24.
                                                5
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 10 of 25 Page ID #:577




1    arraignment in Liu. Welk Decl., ¶6. As of November 27, 2019, the sanctions due
2    under the September 19 Contempt Order against each of Perfectus and Scuderia
3    total $216,000.00 ($2,000 per day from September 21 to October 19, and $4,000
4    per day from October 19 through November 27), for a cumulative total of
5    $432,000.00. Id. The September 19 Contempt Order further provides that the
6    government may petition the Court for interim judgments reflecting accrued
7    sanctions, and “to increase the daily contempt sanction for each defendant if the
8    fine ordered is not sufficiently coercive to obtain defendants’ compliance with their
9    obligations to schedule and appear for their arraignments on the Indictment.” Id.
10         On October 7, 2019, Judge Klausner entered an Order in Liu (the “October 7
11   Contempt Order”), in which he found that the remaining claimant/defendants
12   (Doubleday, Von Karman and Production) (a) were properly served with
13   summonses to appear; (b) failed to appear for their initial appearance; (c) were
14   thereafter ordered to show cause why they should not be adjudged in contempt; (d)
15   failed to either respond to the order to show cause or appear for the hearing on said
16   order; (e) that the government had shown by clear and convincing evidence that
17   Doubleday, Von Karman and Production had violated a court order by failing to
18   appear; and (f) ordering civil contempt sanctions against Doubleday, Von Karman
19   and Production, which began to accrue on October 9, 2019, and would increase
20   every day until said claimant/defendants “schedule[d] and appear[ed] before the
21   Court for arraignment on the Indictment.” Welk Decl., exhibit E.
22         Like the September 19 Contempt Order against Perfectus and Scuderia, the
23   October 7 Contempt Order provided for initial sanctions of $2,000 per day, per
24   defendant, beginning two days after entry of the Order (or October 9, 2019), and
25   increasing to $4,000 per day beginning four weeks after the initial accrual date. Id.
26   Four weeks from October 9, 2019 was November 6, 2019. Neither Doubleday,
27   Von Karman nor Production has scheduled or appeared for arraignment in Liu.
28   Welk Decl, ¶8. As of the date of this filing, the sanctions currently due under the
                                               6
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 11 of 25 Page ID #:578




1    October 7 Contempt Order against each of Doubleday, Von Karman and
2    Production total $140,000.00 ($2,000 per day from October 9 to November 6, and
3    $4,000 per day from November 6 through November 27), for a cumulative total of
4    $420,000.00. Id. The October 7 Contempt Order also provides that the
5    government may petition the Court for interim judgments reflecting accrued
6    sanctions, and to “increase the daily contempt sanction for each defendant if the
7    fine ordered is not sufficiently coercive to obtain defendants’ compliance with their
8    obligations to schedule and appear for their arraignments on the Indictment.” Id.
9                 B.     The Motions to Strike
10         The government filed its motions to strike in the Related Actions on
11   September 16, 2019, setting them for hearing on October 18, 2019.8 The
12   opposition papers of the claimant/defendants to the motions to strike were due on
13   September 27, 2019. Instead of filing opposition papers, however, each of the
14   claimant/defendants filed an ex parte application seeking a 90-day continuance of
15   the hearing on the government’s motion, arguing that it needed the additional time
16   to “determine its legal representation and scope thereof” and/or “address its
17   deficiencies in corporate legal status.”9
18         In the declarations offered in support of the applications, Mr. Greenberg
19   (who was counsel for all of the claimant/defendants at the time, but is now counsel
20   only for Perfectus), stated that he was “unaware of any urgency with respect to the
21   properties at issue,” and argued that the government was therefore not prejudiced
22
23
24
     8
      Doubleday DN 38; Perfectus DN 40; Production DN 46; Scuderia DN 37; and
25   Von Karman DN 38.
26
     9
27    Doubleday DN 42, at 6; Perfectus DN 45, at 6; Production DN 50, at 6; Scuderia
     DN 41, at 6; and Von Karman DN 42, at 6.
28
                                                 7
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 12 of 25 Page ID #:579




1    by the requested delay,10 ignoring by omission the fact that the claimant/defendants
2    had already incurred millions of dollars in unpaid property taxes on the defendant
3    real properties for tax years 2017 and 2018 that, by their nature, constitute debts
4    secured by the defendant real properties on which the property taxes are due, and
5    which therefore have an ongoing and cumulative depressive effect on the amount
6    of equity in the properties.
7          The government opposed the applications for continuance on September 30,
8    2019, noting, among other things, the entry of the September 19 Contempt Order
9    in Liu (the October 7 Contempt Order had yet to be entered), and the fact that two
10   of the claimant/defendants had already been adjudged to be in contempt of court by
11   another Judge in this district.11
12         On October 2, 2019, this Court partially granted the applications of the
13   claimant/defendants for a continuance of the hearings, extending their opposition
14   date to November 22, 2019, and continuing the hearing date to December 13,
15   2019.12 Claimant/defendants filed their opposition briefs on November 22,
16   2019.13
17   ///
18   ///
19   ///
20   10
       Doubleday DN 42, at 9; Perfectus DN 45, at 9; Production DN 50, at 9; Scuderia
21   DN 41, at 9; and Von Karman DN 42, at 9. The property tax defaults for each of
22   the defendant real properties are described with particularity below.

23   11
      Doubleday DN 43; Perfectus DN 46; Production DN 51; Scuderia DN 42; and
24   Von Karman DN 43.
25   12
       Doubleday DN 44; Perfectus DN 47; Production DN 52; Scuderia DN43; and
26   Von Karman DN 44.
27   13
        Doubleday DN 51-1 (amended opposition filed on November 23); Perfectus DN
28   49; Production DN 56; Scuderia DN 47; and Von Karman DN 49.
                                               8
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 13 of 25 Page ID #:580




1                 C.     The Claimant/Defendants
2                        1.     Doubleday
3          As demonstrated by its submission in opposition to the motion to strike,
4    Doubleday is a Delaware corporation that, at one time, was registered with the
5    California Secretary of State as a foreign corporation. However, as the
6    government demonstrated in its moving papers, Doubleday’s California corporate
7    status as of September 16, 2019 was “FTB Forfeited,” meaning that its corporate
8    powers, rights and privileges were suspended. See Cal. Rev. & Tax Code § 23301.
9    Moreover, despite Doubleday’s representation in its September 27, 2019
10   application for a continuance that it needed the additional time to “address its
11   deficiencies in corporate legal status,” it has failed to do so. As of November 27,
12   2019, Doubleday’s status remains “FTB Forfeited.” Welk Decl., exhibit A.
13   Doubleday’s only effort to address this issue in its opposition papers is found at
14   Doubleday DN 51-1 at page 5, where it states “on information and belief,
15   Doubleday is currently in the process of reviving its foreign corporation status with
16   California’s Secretary of State,” a belief apparently held by one of Doubleday’s
17   attorneys, Ms. Potashner. Given the assurances made in the September
18   application for additional time – i.e., that Doubleday wanted the continuance so
19   that it could “address its deficiencies in its corporate legal status” – this ambiguous
20   statement by one of Doubleday’s attorneys that Doubleday might be doing
21   something to revive its forfeited status is dubious at best. There is no explanation
22   of what steps have been taken in that regard.
23         More importantly, as discussed above, Doubleday is one of the
24   claimant/defendants adjudged to be in contempt of court in the October 7
25   Contempt Order, under which it has incurred $140,000.00 in sanctions as of
26   November 27, 2019, a number that increases by $4,000 every day. As is true of all
27   of the claimant/defendants, Doubleday’s opposition papers provide neither an
28   explanation for its continued refusal to appear in Liu, a representation that it ever
                                                9
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 14 of 25 Page ID #:581




1    intends to make such an appearance, or a representation that it has any intention of
2    paying the sanctions that continue to accrue. It has made no effort to schedule an
3    initial appearance in the criminal case in which it is a defendant. Welk Decl., ¶ 8.
4          Finally, Doubleday, the title holder of the defendant real property in case
5    number 17-1873, is in default on $954,726.09 in property taxes for tax years 2017
6    and 2018 – a figure that, like the sanctions imposed by the October 7 Contempt
7    Order, continues to grow, albeit at a lesser rate. Welk Decl., exhibit F.
8                       2.     Production
9          Production is one of the claimant/defendants adjudged to be in contempt of
10   court in the October 7 Contempt Order, under which it has incurred $140,000.00 in
11   sanctions as of November 27, 2019, a number that increases by $4,000 every day.
12   It has made no effort to schedule an initial appearance in the criminal case in which
13   it is a defendant. Welk Decl., ¶ 8.
14         Finally, Production, the title holder of the defendant real property in case
15   number 17-1872, is in default on $1,900,859.95 in property taxes for tax years
16   2017 and 2018, a figure that, like the sanctions imposed by the October 7
17   Contempt Order, continues to grow, albeit at a lesser rate. Welk Decl., exhibit H.
18                      3.     Perfectus
19         Perfectus is a California corporation that was in suspended status with the
20   California Secretary of State as of September 16, 2019. According to a document
21   submitted to the Court with its opposition papers (Perfectus DN 50 at 11),
22   Perfectus was active (that is, not suspended) as of November 18, 2019. However,
23   as of November 27, 2019, Perfectus is now “SOS Suspended.” See Welk Decl.,
24   exhibit B.
25         Perfectus is also one of the claimant/defendants adjudged to be in contempt
26   of court in the September 19 Contempt Order, under which it has incurred
27   $216,000.00 in sanctions as of November 27, 2019, a number that increases by
28
                                              10
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 15 of 25 Page ID #:582




1    $4,000 every day. Welk Decl., exhibit D. It has made no effort to schedule an
2    initial appearance in the criminal case in which it is a defendant. Welk Decl., ¶ 6.
3                       4.     Scuderia
4          Scuderia is one of the claimant/defendants adjudged to be in contempt of
5    court in the September 19 Contempt Order, under which it has incurred
6    $216,000.00 in sanctions as of November 27, 2019, a number that increases by
7    $4,000 every day. Id. It has made no effort to schedule an initial appearance in the
8    criminal case in which it is a defendant. Welk Decl., ¶ 6.
9          Scuderia is also the title holder of the defendant real property in case number
10   17-1875, and is in default on $1,415,177.43 in property taxes for tax years 2017
11   and 2018, a figure that, like the sanctions imposed by the October 7 Contempt
12   Order, continues to grow, albeit at a lesser rate. Welk Decl., exhibit L.
13                      5.     Von Karman
14         Von Karman is one of the claimant/defendants adjudged to be in contempt
15   of court in the October 7 Contempt Order, under which it has incurred $140,000.00
16   in sanctions as of November 27, 2019, a number that increases by $4,000 every
17   day. It has made no effort to schedule an initial appearance in the criminal case in
18   which it is a defendant. Welk Decl., ¶ 8.
19         Von Karman is also the title holder of the defendant real property in case
20   number 17-1592, and is in default on $542,975.93 in property taxes for tax years
21   2017 and 2018, a figure that, like the sanctions imposed by the October 7
22   Contempt Order, continues to grow, albeit at a lesser rate. Welk Decl., exhibit J.
23         III.   ARGUMENT
24                A.    Claimant/Defendants Fall Exactly Within the Scope of
25                      Claimants That Congress Intended to Bar in Enacting the
                        Fugitive Disentitlement Doctrine
26
27         Each of the claimant/defendants makes the same baseless argument in its
28   opposition to the government’s motion to dismiss – namely, that the fugitive
                                              11
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 16 of 25 Page ID #:583




1    disentitlement doctrine of § 2466 does not apply to a corporate claimant/defendant
2    “unless its majority shareholder or the individual asserting claims on behalf of the
3    corporation is a fugitive.”14 This statement is wrong, as it misstates the plain
4    language of the statute.
5          Section 2466(b) provides: “Subsection (a) [granting a district court
6    discretion to bar a fugitive from defending against a civil judicial forfeiture while
7    in fugitive status] may be applied to a claim filed by corporation if any majority
8    shareholder, or individual filing the claim on behalf of the corporation is a person
9    to whom subsection (a) applies.” Subsection (b) does not say that fugitive
10   disentitlement only applies where one or the other of those conditions is true. Nor
11   does it say – as claimant/defendants have attempted to paraphrase it – that the
12   doctrine does not apply unless one or the other condition is true. The statute
13   merely states that where one or the other is true, the district court’s authority to
14   impose disentitlement extends to the claimant/defendant corporation. The plain
15   language of the statute is permissive, not exclusionary.
16         Claimant/defendants cannot cite a single case for the proposition that a
17   corporation is subject to the fugitive disentitlement doctrine only where its majority
18   shareholder of individual filing the claim on behalf of the corporation is not only
19   also a defendant, but a fugitive, because there are no such cases. What they have
20   cited are cases that support the proposition that where a majority shareholder of a
21   corporate claimant is a fugitive within the meaning of §2466(a), that corporate
22   claimant may be subject to disentitled as a result. Claimant/defendants rely heavily
23   on United States v. $6,976,934.65 Plus Interest, 478 F. Supp. 2d 30 (D.D.C. 2007)
24   (“Soulbury Limited”), in which the court had before it a corporate civil forfeiture
25   claimant (Soulbury Limited) that the government alleged was a shell corporation
26   that was the alter ego of an indicted natural person (Scott), who ran a network of
27   14
       See Doubleday DN 51-1, at 6; Perfectus DN 49, at 6; Production DN 56, at 6;
28   Scuderia DN 47, at 6; and Von Karman DN 49, at 6.
                                                12
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 17 of 25 Page ID #:584




1    illegal off-shore gambling internet sites. 478 F. Supp. 2d at 34. The civil
2    forfeiture case was filed in 2003. Soulbury Limited filed a claim and answer.
3    Scott did not. The case was thereafter stayed, presumably because there was an
4    ongoing investigation concerning the underlying conduct (although the reason for
5    the stay is unstated in the opinion). Id. In 2005, Soulbury Limited, Scott and
6    another individual were indicted in the District of Columbia on charges arising
7    from the same basic facts alleged in the civil forfeiture case. Id. The government
8    sought to strike Soulbury Limited’s claim and answer in the forfeiture case
9    pursuant to § 2466, arguing that, as Scott’s alter ego, Soulbury’s claim should be
10   stricken under § 2466(a) based on Scott’s fugitive status under §2466(a).
11         The Court began its analysis with a review of the history of the fugitive
12   disentitlement doctrine, tracing it from its origins in common law. The court noted
13   that the doctrine had been endorsed by the Supreme Court as early as 1876 (id. at
14   35 (citing Smith v. United States, 94 U.S. 97, 24 L.Ed. 32 (1876)), and “rested on
15   the ground that a fugitive should not be able to exploit judicial processes to his
16   advantage in one matter while scoffing at them in another.” Id. Over time, courts,
17   including the Ninth Circuit, expanded the application of the doctrine to civil cases,
18   having concluded that it “‘should apply with greater force in civil cases where an
19   individual’s liberty is not at stake.’” Conforte v. Commissioner of Internal
20   Revenue, 692 F.2d 587, 590 (9th Circuit 1982).
21         “By the mid-1990’s, courts routinely held that a fugitive in a criminal case
22   could not avail himself of the court to contest a civil forfeiture action directed
23   against his property.” Soulbury Limited, 478 F. Supp. 2d at 35 (internal quotes and
24   citation omitted). In 1996, however, the Supreme Court addressed the propriety of
25   applying the doctrine in civil forfeiture cases, and concluded that the underlying
26   basis for courts’ use of the doctrine – “the inherent authority [of district courts] to
27   protect their proceedings and judgments” – was insufficient to justify the
28   imposition of the “harsh sanction of absolute disentitlement.” Degen v. United
                                                13
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 18 of 25 Page ID #:585




1    States, 517 U.S. 820, 827 (1996). In response to Degen, Congress enacted what is
2    now § 2466(a) in 2000, and amended it to add subsection (b) a year later, reviving
3    the doctrine and the consistent pre-Degen authority. Soulbury Limited, 478 F.
4    Supp. 2d, at 37. The government’s argument in Soulbury Limited was that fugitive
5    disentitlement should be applied to the corporate claimant in the civil forfeiture
6    case not because Soulbury Limited was both a criminal defendant and civil
7    forfeiture claimant, but because it was controlled by, and was the alter ego of,
8    Scott, who was a fugitive. The heart of the government’s argument was that
9    §2466(b) made it unnecessary for the government to show that Soulbury Limited
10   was a fugitive (even though it appears it may have been) because Scott was its
11   majority shareholder and a fugitive under §2466(a). Id. at 38-39 (“The
12   government has asserted that William Scott is the person to whom § 2466(a)
13   applies, and that his disentitlement can be extended to Soulbury under
14   § 2466(b).”). Because the issue was framed in this way, the court, in applying the
15   five elements of § 2466(a), focused entirely on Scott, not Soulbury. Only after
16   having concluded that the conditions for application of the doctrine were satisfied
17   as to Scott did the court turn to § 2466(b), immediately concluding that there was
18   insufficient evidence in the record before it to determine whether Scott was, in fact,
19   the majority shareholder of Soulbury Limited. Id. at 42.15
20         The Soulbury Limited court looked to the legislative history of §2466,
21   having concluded that Congress’ use of the words “any majority shareholder” in
22   15
        The district court is Soulbury Limited did eventually conclude that fugitive
23   disentitlement should be applied to the corporate claimant after further
24   proceedings, finding that the doctrine was applicable to Scott and therefore also
     applicable to Soulbury Limited as his alter ego. United States v. $6,976,934.65
25   Plus Interest, 554 F.3d 123 (D.C. Cir. 2009). The district court’s grant of
26   summary judgment in the government’s favor was reversed, however, and the case
27   remanded for further proceedings into whether the elements for application of the
     doctrine applied to Scott. Subsection (b) was mentioned only in passing in the
28   2009 opinion, and did not figure into the appellate court’s analysis.
                                              14
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 19 of 25 Page ID #:586




1    subsection (b) rendered the provision ambiguous. After that review, however, the
2    court found it “particularly telling that it says the amendment [that is, subsection
3    (b)] ‘clarifies’ that a fugitive may not avoid disentitlement ‘by filing, or having
4    another person file, a claim on behalf of a corporation that the fugitive controls.’
5    The item recognizes that § 2466, as previously enacted, was not limited to
6    disentitlement of natural persons.” Id. at 43 (emphasis added). The court went on
7    to hold that the “operative provision of § 2466(a), unchanged by the addition of
8    subsection (b),” allows a court to disallow the use of the courts in furtherance of a
9    civil forfeiture claim by a defendant in a related criminal case. Id. “Whatever
10   subsection (b) means, it appears to have been intended to clarify the fact that
11   fugitive disentitlement could apply to a corporate entity. . . . All that subsection
12   (b) appears to add is a presumption that a fugitive’s disentitlement will be imputed
13   to a corporation of which he is a majority shareholder or on behalf of whom he
14   files a claim.” Id.
15         In discussing the intended application of the sanction of § 2466(a), the
16   Soulbury Limited court recognized that the focus of the disentitlement inquiry was
17   not properly on the relationship between or among various different fugitives in a
18   given case, but on the fugitive status of the “person [who was attempting to use]
19   the resources of the courts of the United States in furtherance of a claim in any
20   related civil forfeiture action.” § 2466(a). Where that “person” – natural or
21   corporate, subsection (a) makes no distinction – is subject to criminal process of
22   which it has notice, in a case related to a pending civil forfeiture action in which it
23   has appeared, and evades the jurisdiction of the court in which the charges have
24   been brought, without being confined or otherwise unable to appear in response to
25   the criminal charges, that “person” is subject to the fugitive disentitlement
26   doctrine. Subsection (b) expands the authority of subsection (a) to encompass a
27   scenario where a fugitive natural person uses a corporate entity to advance a civil
28   forfeiture claim while evading the criminal court’s jurisdiction.
                                               15
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 20 of 25 Page ID #:587




1          The other authorities relied upon by claimant/defendants are similarly
2    unhelpful to them. They dismiss the government’s reliance on United States v. All
3    Asset Listed in Attachment A, 89 F. Supp. 3d 813 (E.D. Va. 2015), on the ground
4    that in that case, “the individual defendant filing claims in the forfeiture proceeding
5    on behalf of various corporations was determined to be a ‘fugitive’ under § 2466(a)
6    and was the majority shareholder of those corporate claimants.” See, e.g,
7    Production DN 56, at 7. This observation actually bolsters the government’s
8    argument that § 2466(b) merely expands the scope of subsection (a), and serves the
9    purpose of bringing corporate defendants within the reach of the doctrine solely
10   because a co-defendant who is a natural person is also a majority shareholder,
11   obviating the need to engage in the 5-factor analysis of § 2466(a) against the
12   corporate defendant. Rather than apply the individualized analysis to the corporate
13   claimant/defendants the All Assets court used § 2466(b) to summarily dispose of
14   their claims in three sentences. Id. at 828. The court in United States v. Real
15   Property . . . Tulsa, Oklahoma, 185 F. Supp. 3d 1288 (N.D. Okla. 2016) followed
16   the same path under similar circumstances, disposing of the claims of the corporate
17   claimant in a footnote. Id. at 1290 n.1.
18         Claimant/defendants also rely upon what they characterize as the “far more
19   pertinent analysis” of the court in United States v. Any & All Funds on Deposit . . .
20   at HSBC PLC, 87 F. Supp. 3d 163 (D.D.C. 2015), but that case has nothing in
21   common with the Related Actions. Any & All Funds involved a civil forfeiture
22   claimant who was a natural person (Siriwan), and had also been federally indicted.
23   The opinion contains no mention of either corporate claimants (in the forfeiture
24   case) or defendants (in the criminal case). The sole issue concerning
25   disentitlement was whether Siriwan was subject to disentitlement under the 5-
26   factor analysis of § 2466(a). Id. at 167. The court concluded that she was not,
27   because she had never lived in the United States, was absent from the United States
28   when the indictment was issued, and had not “disregarded the indictment” against
                                                16
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 21 of 25 Page ID #:588




1    her, having successfully sought the permission of the court in the criminal case to
2    specially appear for the purpose of advancing certain arguments. The
3    claimant/defendants here have nothing in common with Siriwan. They are
4    domestic American corporate entities (two organized in Delaware, and three in
5    California); and they have been adjudged to have received proper notice of the
6    criminal charges against them and nevertheless refused to appear, disregarding the
7    indictment despite substantial penalties imposed by the Contempt Orders. For the
8    reasons discussed above, whether the 5-element analysis of § 2466(a) applies to
9    their respective majority shareholders is entirely irrelevant, as the application of
10   the disentitlement doctrine to a corporate claimant/defendant does not depend upon
11   the fugitive status of the claimant/defendant’s majority shareholder, and nothing in
12   Any & All Funds suggests otherwise.
13         Simply put, subsection (b) of § 2466 is not – as claimant/defendants argue –
14   a provision that limits the reach of § 2466(a), but one that expands it, giving the
15   court authority to extend the disentitlement doctrine to corporations behind which a
16   fugitive who is a natural person attempts to hide. There is nothing in the language
17   of § 2466 or any of the authority applying the disentitlement doctrine in the civil
18   forfeiture context to suggest that in enacting § 2466(b), Congress intended to
19   provide a safe harbor that would allow a criminally indicted corporation to thumb
20   its nose at a criminal court while simultaneously defending against the civil
21   forfeiture of its property in a different room of the same courthouse (or, as here, a
22   courtroom a few blocks away).16 The absurdity of claimant/defendants’ position is
23   obvious when one considers what would happen if all of the Related Actions were
24
     16
        Indeed, a further indiscretion of the expansiveness of § 2466 is that its
25   application is not limited to situations where the related criminal prosecution and
26   civil forfeiture proceedings are before the same judge, or even in the same court.
27   The Ninth Circuit has held that the doctrine extends to civil forfeiture claimants in
     federal court who are fugitives from state or federal criminal proceedings. United
28   States v. $6,190 in U.S. Currency, 581 F.3d 881 (9th Cir. 2009).
                                               17
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 22 of 25 Page ID #:589




1    before the same judge, with the court imposing substantial sanctions on the fugitive
2    corporations for their failure to appear, and then inviting counsel for those same
3    parties to step to the lectern and press his or her arguments in defense of the
4    government’s related civil forfeiture effort.
5          Nor would such a result advance the obvious goals of § 2466, which was
6    designed to prevent the unseemly “spectacle” recognized in Degen of a “criminal
7    defendant who, facing both incarceration and forfeiture for his misdeeds, attempts
8    to invoke from a safe distance only so much of a United States court’s jurisdiction
9    as might secure him the return of alleged criminal proceeds while carefully
10   shielding himself from the possibility of a penal sanction.” United States v.
11   Technodyne, 753 F.3d 368, 377 (2d Cir. 2014).
12         That the elements of the fugitive disentitlement doctrine have been
13   demonstrated here with respect to the claimant/defendants is not reasonably subject
14   to dispute. Each of them is a named defendant in Liu; Judge Klausner has made
15   specific findings that each of them was properly served with a summons and failed
16   to appear, disregarding both the summons and the order to show cause that
17   followed; each is subject to a standing contempt order by which it already has
18   incurred hundreds of thousands of dollars in sanctions; and their actions
19   demonstrate that there is no barrier to their ability to appear in this Court to defend
20   themselves against adverse claims that they decide are worthy of their efforts.
21         It is equally clear that application of the doctrine, in the form of dismissal of
22   the claims of the claimant/defendants and entry of default against them, is a proper
23   exercise of this Court’s discretion. Claimant/defendants have not even attempted
24   to justify their failure to appear in Liu; they have not argued that the civil forfeiture
25   cases are not related to the criminal charges that have been brought against them in
26   Liu, or attempted to articulate a good-faith basis for their decision simply to ignore
27   Judge Klausner’s orders. Instead, in an extraordinary display of arrogance, they
28   have argued that they are “entitled” to defend against the civil forfeiture claims,
                                                18
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 23 of 25 Page ID #:590




1    confident in the knowledge that, because they are corporate entities, the uncharged
2    natural persons who are their masters are immune from arrest and detention. The
3    situation presented here is precisely the one sought to be addressed by the
4    enactment of § 2466. The government’s motions to dismiss should be granted in
5    their entirety.
6                  B.    The Claims of Doubleday and Perfectus Are Also Properly
7                        Stricken Based on Their Corporate Status

8           Doubleday, which remains “FTB Forfeited,” and Perfectus, which is now
9    “SOS Suspended,” are incapable of litigating in this Court. Doubleday argues in
10   its opposition brief that its status does not prohibit it from proceeding with its
11   defense against the government’s forfeiture claims. While this issue is arguably
12   academic in light of the discussion above, Doubleday’s arguments in this regard
13   are also wrong.17
14          Doubleday argues first that the disqualification that results from suspension
15   or forfeiture by the Secretary of State does not apply to it because the forfeiture
16   actions are based not on diversity jurisdiction, but upon a federal question. The
17   authorities relied upon for this proposition do not compel that conclusion. The
18   opinions in Sierra Ass’n for Environment v. F.E.R.C., 744 F.2d 661 (9th Cir. 1984);
19   Comm. For Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814 (9th Cir. 1996); and
20   Southern California Darts Ass’n v. Zaffina, 762 F.3d 921 (9th Cir. 2014) (which
21   explicitly relies upon Yost) stand for the proposition that a suspended corporate
22   plaintiff that is also an unincorporated association has standing to sue, despite its
23
24
     17
        The government assumes that Perfectus, which appears to have redeemed its
25   “FTB Suspended” status in mid-November only to fall into “SOS Suspended”
26   status after filing its opposition papers, would present the same arguments as
27   Doubleday. Production, which remained “FTB Forfeited” through November 27,
     2019, made the same arguments as Doubleday in its opposition papers.
28
                                               19
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 24 of 25 Page ID #:591




1    suspended corporate status.18 None of the claimant/defendants here is a plaintiff,
2    nor has any claim to be eligible for such treatment, and it is clear from their own
3    admissions that none of them can be considered an unincorporated association.
4          This Court need not address whether the California bar on litigation by
5    suspended or forfeited corporate entities is “punitive,” either in intention or
6    application, as Doubleday suggests. Doubleday states in its papers that the bar is
7    “intended to motivate delinquent corporations to pay back taxes or file missing
8    statements” (see Production DN 56 at 5, quoting Cadle Co. v. World Wide
9    Hospitality Furniture, Inc., 144 Cal. App. 4th 504, 512 (2006)), and that the
10   “routine practice” is to “permit a short continuance to enable the suspended
11   corporation to effect reinstatement.” Id. (quoting Moofly Prods., LLC v. Favila,
12   2013 WL 12114416 (C.D. Cal Nov. 25, 2013).
13         While the extraordinary ability of the claimant/defendants to resist efforts to
14   motivate them are demonstrated most clearly by their utter disregard of the
15   Contempt Orders, these arguments by Doubleday ignore the fact that three of the
16   claimant/defendants were in suspended status in September, when the motions
17   were filed, and this Court granted a requested continuance for the specific purpose
18   of allowing them to effect reinstatement. One of them (Perfectus) did so prior to
19   November 22, but has since been suspended again. While counsel for Doubleday
20   is informed and believes that Doubleday is doing something to reverse the
21   suspension of its capacity to act under California law, and Production appears to
22   have succeeded in doing so, at least temporarily, there is no objective evidence that
23   Doubleday has taken any affirmative steps to do so.
24   ///
25   18
        In J&J Sports Prod., Inc v. Humphries Enterprises, LLC, 715 F. Supp. 2d 71
26   (D.D.C. 2010), the court concluded that the provision of the District of Columbia
27   Code relied upon by the defendant did not bar the plaintiff’s bringing of suit. The
     government contends that California law is easily distinguished, for the reasons
28   stated in the moving papers.
                                               20
 Case 2:18-cv-01023-DMG-SP Document 51 Filed 11/29/19 Page 25 of 25 Page ID #:592




1            IV.   CONCLUSION
2            For all of the reasons set out in the government moving papers and this
3    reply, the government respectfully requests that this Court grant the government’s
4    motions, striking the claims of the claimant defendants and entering default against
5    them.
6
7    DATED: November 29, 2019 NICOLA T. HANNA
                              United States Attorney
8
                              BRANDON D. FOX
9                             Assistant United States Attorney
                              Chief, Criminal Division
10
11                                          /s/ Steven R. Welk
                                      STEVEN R. WELK
12                                    Assistant United States Attorney
                                      Chief, Asset Forfeiture Section
13
14                                    Attorneys for Plaintiff
                                      UNITED STATES OF AMERICA
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               21
